DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Mattingly (Reg. No. 62484) on January 7, 2022. The After final amendment filed on December 27, 2021 has been entered. The Examiner’s amendment is in regards to the claims filed with the After final response filed on December 27, 2021.

The application has been amended as follows: 
Please amend claim 1 by changing “M M ≤ N number” in lines 19-20 to “M, M ≤ N, number”. 
Response to Amendment
The current Office Action is in response to Applicant’s after final amendment filed on December 27, 2021.
Claims 1 and 4 have been amended.
Response to Arguments

Applicant’s arguments, see pg. 7, filed December 27, 2021, with respect to Claims 1, 3-4, and 6 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language.
Applicant’s arguments, see pg. 7-8, filed December 27, 2021, with respect to Claims 1, 3-and 3 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. Regarding the 101 rejection of claim 1, Applicant has amended the claim to positively recite the structure that would remove the claim from the mental process grouping.
Allowable Subject Matter
Claims 1, 3-4, and 6 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Brambilla (U.S. 2016/0363442) in view of Yamakawa (U.S. 2019/0162679).
Regarding claim 1:
Brambilla discloses a parameter estimation method for an X-ray CT (Computer Tomography) system, the method comprising: 
providing the X-ray CT system (Fig. 4, 400) with an X-ray CT device (Fig. 4, 400) with an x-ray tube (Fig. 4, 401), an x-ray detector (Fig. 4, 403), and a computing unit ([0096], processor and memory) with an input unit ([0096]), a processor ([0096], processor and memory) and transceiver ([0096], processor and memory),

measuring X-rays attenuated by the imaged subject with the X-ray detector ([0046], spectrum transmitted through sample detected by the detector); 
receiving the data from the X-ray detector ([0096], receiving data);
applying a projection based method to X-ray attenuation responses from the received data  by using the computing unit ([0047]-[0052], calibration using spectrum), wherein the X-ray attenuation responses having X-ray energy distribution for an N, where N ≥ 2, number of first parameters ([0047]-[0052], spectrum); 
reconstructing an image with the computing unit by using estimated values on given values in the X-ray attenuation responses for an M, where M ≤ N, number of second parameters ([0015], energy spectrum acquired), the second parameters being based materials ([0046]-[0060] and [0097], materials);
setting a coordinate space ([0046]-[0065], energy spectrum) to have coordinate axes that represent the M number of second parameters ([0046]-[0060] and [0097], materials), and a likelihood of the M number of second parameters ([0060]-[0073] and [0100], likelihood function); 3Appl. No. 16/636,404TADA-12460 Amendment dated July 26, 2021 Reply to Office Action of May 25, 2021 
executing a first step of setting a predetermined starting point ([0098], sampling pitch) in the coordinate space ([0098], sampling pitch) based on the X-ray attenuation responses, and doing a first search to search in a predetermined direction ([0098]-[0105], maximum values searched over L) in the coordinate space from the starting point for a first value to have a highest likelihood ([0098]-[0105], thickness found from maximum likelihood);

executing a third step of doing a third search for a highest likelihood estimator to have the highest likelihood ([0073], [0086], and [0102], search for thickness), and setting the highest likelihood estimator as an estimated value by the M number of second parameters ([0073], [0086[, and [0102], thickness estimated).
Yamakawa teaches executing a third step of doing a third search to search on a line ([00182], contour line) connecting the first value with the second value (Fig. 12(c), vectorization).
However, Brambilla and Yamakawa fails to disclose wherein an angle formed by a ridge line with respect to one of the coordinate axes in a distribution of the likelihood with respect to one of the coordinate axes of the M number of second parameters in the coordinate space is input through an input unit, and wherein the first and second searches in the first and second steps are executed in a direction perpendicular to the ridge line.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 3 is allowable by virtue of its dependency.
Regarding claim 4:
Brambilla discloses An X-ray CT system comprising: 
an X-ray CT device (Fig. 4, 400) comprising an x-ray tube (Fig. 4, 401) and an x-ray detector (Fig. 4, 403), the X-ray tube (Fig. 4, 401) irradiates X-rays (Fig. 4, 409) and the X-rays 
a computing unit (Fig. 4, 404 and 405) comprising a processor (Fig. 4, 404 and 405), an input unit (Fig. 4, 404 and 405), and a transceiver (Fig. 4, 404 and 405) coupled to the processor, the transceiver configured to receive data ([0096], receiving data) from the X-ray detector which includes X-ray attenuation responses through the imaged subject ([0096], receiving data), having X-ray energy distribution for an N, where N ≥ 2, number of first parameters, for obtaining an N number of projection data ([0047]-[0052], spectrum); 
wherein the computing unit (Fig. 4, 404) is configured to:
 apply a projection-based method to the projection data ([0042], spectrum), to reconstruct an image using estimated values on given values in the X-ray attenuation responses for an M, where M ≤ N, number of second parameters ([0110], enhanced spectrum),
set a coordinate space ([0046]-[0065], energy spectrum) to have coordinate axes of the M number of second parameters ([0046]-[0060] and [0097], materials), and a likelihood of the M number of second parameters ([0060]-[0073] and [0100], likelihood function),
 and execute: 
a first step of setting a predetermined starting point ([0098], sampling pitch) in the coordinate space ([0098], sampling pitch) based on the X-ray attenuation responses, and doing a first search to search in a predetermined direction ([0098]-[0105], maximum values searched over L) in the coordinate space from the predetermined starting point for a first value to have a highest likelihood ([0098]-[0105], thickness found from maximum likelihood);
 a second step of doing a second search to search for a second value to have a highest likelihood ([0104]-[0107], second search to find second thickness), under the condition that at 
 a third step of doing a third search for a highest likelihood estimator to have the highest likelihood ([0073], [0086], and [0102], search for thickness), and setting the highest likelihood estimator as an estimated value by the M number of second parameters ([0073], [0086[, and [0102], thickness estimated).
Yamakawa teaches executing a third step of doing a third search to search on a line ([00182], contour line) connecting the first value with the second value (Fig. 12(c), vectorization).
However, Brambilla and Yamakawa fails to disclose wherein an angle formed by a ridge line with respect to one of the coordinate axes in a distribution of the likelihood with respect to one of the coordinate axes of the M number of second parameters in the coordinate space is input through the input unit, and wherein the first and second searches in the first and second steps are executed in a direction perpendicular to the ridge line.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 6 is allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884